Citation Nr: 0833225	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.

2.  Entitlement to restoration of a 10 percent rating for a 
fungal infection of the feet, with onychomycosis of both 
great toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2008, the veteran testified before the undersigned at 
the RO.

The Board notes that the veteran had also expressed 
disagreement with the denial of his claim of entitlement to 
service connection for a nervous disorder.  In an October 
2003 rating decision, the RO granted entitlement to service 
connection for anxiety disorder.  Therefore, this issue is 
not before the Board.

The issue of entitlement to restoration of a 10 percent 
rating for a fungal infection of the feet, with onychomycosis 
of both great toenails, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a cold injury to the feet were not manifest in 
service and are otherwise unrelated to any in-service event 
or injury.





CONCLUSION OF LAW

Residuals of a cold injury to the feet were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in March 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was informed of what the evidence needed to show in order to 
substantiate his claim for service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in November 2007, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran has contended that he experienced frostbite of 
his feet while in service and has current residuals of that 
injury.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran indicates that he sustained cold injury to his 
feet while in basic training at Fort Leonard Wood, Missouri.  
Service records dated in April 1973 show the veteran 
complained of peeling of his feet with pain.  In November 
1973, the veteran was examined for separation.  Examination 
of his feet was normal, and there were no defects or 
diagnoses noted.

In May 2003, the veteran provided testimony before a decision 
review officer at the RO.  He indicated that he was forced to 
march through snow and ice.  He testified that feet got wet, 
and that he did not have the right equipment because of his 
position in service.  He noted that he only had the regular 
boots, and that when he complained about his feet, the doctor 
just gave him some medicine.  He noted that his feet were 
cold, tingling, burning, and sore and that one of the 
corpsmen told him that he had frostbite.  He stated that 
currently, he had to constantly medicate his feet and wear 
socks most of the time.  He would not state whether a current 
doctor had indicated that his foot disorder was due to a cold 
injury.  He stated that he had this problem since service.

June and December 2003 VA treatment records show the veteran 
complained of foot pain.

In January 2004, the veteran underwent VA examination.  His 
medical records were reviewed.  The veteran reported that his 
cold injury occurred in 1971 when he was at Fort Leonard 
Wood, Missouri.  He related that it was a very severe winter 
with cold weather, and that he was exposed to the cold.  He 
stated that his feet became wet, but that he continued 
marching.  The veteran indicated that he had no cold weather 
gear at that time and that he received no treatment.  He 
complained of cracking in the skin of his feet, which bled 
off and on.  There was no evidence of having seen a skin 
doctor since leaving service.  The examination report 
reflects that there were notes in the service medical records 
showing cracking and peeling of the feet, but there was no 
mention of exposure to cold weather.  The report also notes 
September 2002 VA records showing a fungal infection of the 
feet.

The veteran complained of peeling of the skin and cracking.  
He noted that he sometimes experienced bleeding spots on the 
skin.  He reported that he used tolnaftate cream.  The 
veteran indicated that, at the time of his cold injury, he 
experienced aching and peeling of the skin.  With respect to 
current symptoms, he reported feeling cold and aching in his 
feet.  There was no evidence of reflex sympathetic dystrophy.  
The veteran did report some stiffness in his ankles.  The 
diagnosis was fungal infection of the feet with a history of 
exposure to cold.  The examiner noted that there were no 
notes addressing exposure to cold weather in the records.  He 
stated that the current foot condition was a progression of 
the foot condition noted during service in April 1973.  
However, he concluded that the evidence was insufficient to 
enter an opinion about the exposure to the cold and 
subsequent skin lesions on the feet.

In February 2004, the RO awarded service connection for 
fungal infection of the feet.

In April 2006, the veteran sought treatment from the VA.  He 
complained that his feet hurt all the time and were worse at 
the end of the day.  He denied a history of significant foot 
surgery or trauma.  Following examination, there was a 
biomedical assessment.  The veteran had a mechanically 
unstable foot with severe bilateral pronation.  The pronation 
was associated with rear foot varus and forefoot valgus.  He 
also had pes planus.

A July 2006 VA outpatient record shows the veteran received 
orthotics for his feet.

A May 2007 VA outpatient treatment record indicates that the 
veteran complained of some numbness in his toes.  He was 
assessed with foot pain.

A March 2008 VA record shows an assessment of neuropathy.

In July 2008, the veteran testified before the undersigned.  
He indicated that when he was in basic training in the 
winter, his feet and socks got wet.  He had no changes of 
socks.  At the time, he was told to keep his feet warm.  He 
was not currently receiving treatment for his frostbite.  His 
only treatment was for his fungal infection.  He experienced 
blisters and oozing.  Also, his feet ached in the wintertime.  
The veteran did not know if any of his providers had 
separated symptoms attributable to a cold injury.

Based on the record, the Board finds that service connection 
is not warranted for residuals of a cold injury to the feet.  
First, the Board notes that the veteran's service medical 
records are silent for treatment of frostbite.  He entered 
service in November and contends that his cold injury 
occurred during basic training.  While there is treatment 
associated with peeling of the skin of the veteran's feet, 
this is dated in April 1973, not during the wintertime.  In 
addition, service connection for a fungal infection of the 
feet has already been subject to service connection as 
related to this treatment in April 1973.

Furthermore, the veteran has not shown a continuity of 
symptomatology from separation until treatment records dated 
very recently.  While the veteran has stated that he has had 
problems with his feet since separation, it is unclear 
whether he is referring to symptoms other than those already 
contemplated by the service-connected fungal infection.  The 
veteran's feet were normal upon separation, and there is no 
treatment shown in service for a cold injury.  In addition, 
the veteran currently complains of foot pain and has been 
diagnosed with pes planus, varus, valgus, and pronation.  
However, no treatment provider has attributed these symptoms 
to a history of a cold injury.

Furthermore, the veteran was afforded a cold injury 
examination in January 2004.  The only disorder diagnosed by 
that examiner was the fungal infection of the feet, which is 
now service-connected.  No other diagnoses were made at that 
time, and the examiner was unable to link any foot disorder 
to a cold injury.

Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran has any 
residuals of a cold injury sustained in service.  While we 
note the veteran's opinion that he has current symptoms 
attributable to this frostbite, he has not been shown to have 
the required medical knowledge or training to provide a 
competent opinion on this issue.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  As such, the veteran's claim must be 
denied.


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.


REMAND

The veteran is currently service-connected for a fungal 
infection of the feet, with onychomycosis of both great 
toenails.  The disability had been assigned a 10 percent 
rating in an April 2005 rating decision.  The veteran 
subsequently brought a claim for an increase.  In an August 
2007 rating decision, the RO proposed to decrease the 
veteran's disability rating from 10 percent to zero percent.  
In an October 2007 rating decision, the decrease was 
implemented.  It is from this rating decision that the 
veteran perfected an appeal.

During his July 21, 2008 hearing before the undersigned, the 
veteran indicated that there were VA records concerning the 
fungal infection of his feet that were not yet included in 
the claims file.  He stated that he had seen a VA physician 
within the past couple of weeks for his disorder.  While VA 
records contained in the claims file were current through 
June 6, 2008, the veteran's statement implies that he sought 
treatment after June 6, 2008 for his fungal infection.  Thus, 
these records must be requested and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

Request all records pertaining to the 
veteran from the Waco, Texas, VA medical 
center, dated from June 6, 2008 forward.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


